Concurring Opinion op
McCully, J.
Everything governing the decision of this case is to be found plainly expressed in our statutes.
By Section 10 of the Act of 1868, regulating “ Qualifications of Electors,” found at page 222 of the Compiled Laws, it is made the duty of every tax collector, upon receiving the payment of the taxes from any person who is qualified to vote, to fill out and deliver to every such person a tax receipt bearing the words « Qualified to vote.”
The petitioner, as a volunteer soldier, actually enrolled and doing duty, is exempt from the payment of one description of taxes, viz., personal taxes, by Section 67 of the Tax Law, page 181, Compiled Laws. This exemption must be taken as a privilege in respect to the liability of payment in consideration of certain gratuitous public service, and therefore it is not to be held that it is accompanied by disfranchisement in the cases where the party has no property tax to pay, and so obtains no receipt for the payment of taxes. The statute provides for a sworn list to be presented to the assessor by the commanding officers of the companies of the persons entitled to such exemption. Then, in words of the statute first cited, the tax collector must deliver to every such person one of the tax receipts so impressed.
The return of the respondent, which is not traversed, is that he has issued such tax receipt, delivering it with those belonging to the other members of the company to the captain. It is plain that this is not the delivery required by the statute, which is a delivery singulariter, to “ every such person,” to each person man by man. The return states that the delivery in a block was made for convenience, and in accordance with previous usage. Certainly neither of these affect the force of the statute. It must *524be considered that the tax collector made the company captain his agent. He is not exempted from any responsibility or liability by delegation of his duty to another. He is by the law to deliver the certificate to the person entitled to the franchise.
W. R. Castle, for applicant.
jP. Neumann, Attorney-General, for respondent.
Honolulu, January 25, 1886.
I concur in the order made by the Court.